Citation Nr: 1533138	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-07 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional chronic spinal injury residuals of a fall on May 20, 2008, claimed as secondary to alleged VA medical negligence.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active service from October 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014).  In pertinent part, it is contended that, on May 20, 2008, due to negligence on the part of VA medical personnel, the Veteran fell, incurring additional injury to his spine.

A review of the record discloses that prior to May 20, 2008, the Veteran had a history of aortic dissection and resultant incomplete paraplegia from spinal cord infarction on June 2, 2007.  The Veteran had been diagnosed with T7-T8 incomplete paraplegia/Brown Sequard syndrome.   

A May 20, 2008, Physical Therapy Note indicates that the Veteran tolerated the session well up to the end when sitting too fast and his wheelchair slid under him and he sat/fell on the floor.  The Veteran was put safely back in his wheelchair and his primary physician was called.  The Veteran stated being fine when asked.  A May 21, 2008, Spinal Cord Injury Attending Note indicates that the attending was called by therapy staff secondary to a fall in the gym.  The attending noted that per the Veteran and the therapist the Veteran was attempting to sit down in his wheelchair from a standing position after ambulating when he slid to the floor landing squarely on his buttocks.  Both the Veteran and the therapist reported a "low-impact fall."  The Veteran denied pain, new spasticity, decreased strength, new bowel or bladder changes.  The Veteran reported, "feeling fine."  Also on file are VA outpatient treatment records following the Veteran's fall on May 20, 2008.  Those records include a June 2008 magnetic resonance imaging (MRI) indicating edema within the retrospinal musculature extending from T12/L1 through L3/4 to the left of midline, and from L4/5 to the sacrum bilaterally which is likely related to recent spinal sprain.  It was noted, "This may be tender to focal clinical palpation."

The Veteran underwent VA examination in March 2010 at which time the Veteran reported that as a result of the fall in May 2008, he had acute onset of back pain which progressed and is debilitating.  After physical examination and a review of the file, the examiner stated that the Veteran's lumbar spondylosis is less likely as not caused by or a result of a fall during wheelchair transfer at Bronx VA.  The examiner explained that the Veteran's described mechanism of injury was low energy and thus less likely as not to initiate and sustain a posttraumatic process.  Moreover, the Veteran's MRI and radiographs do not reveal any findings consistent with acute injury such as fracture or other high energy trauma.  His diagnostic studies are much more consistent with a long-standing, chronic process, not a process that was initiated in 2007.  Therefore, according to the examiner, the Veteran's current back complaints are more likely a primary process with secondary influence by his partial T8 paraplegia and not secondary to his fall at Bronx VA.  

This opinion does not adequately address if additional disability was incurred as a result of the incident in May 2008.  While a back disability may have existed prior to the incident, if the back disability was permanently worsened as a result of the incident that could constitute additional disability.  Also, the MRI reviewed by the examiner was the June 2008 MRI which showed edema likely related to recent spinal sprain.  It would appear that more recent diagnostics would be more helpful in determining if there is additional disability.  As such, another VA examination is necessary.  

The Veteran has identified an incident report regarding his fall at a VA medical facility on May 20, 2008.  Such an incident report detailing the various circumstances of his injuries is not a part of the file although the RO requested it in 2009.  As such, it is the Board's opinion that an additional request should be made to the VA Medical Center located in Bronx, New York that they provide a copy of any investigative/incident report prepared following the Veteran's May 20, 2008, fall. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his injuries received during a fall at the VA Medical Center located in Bronx, New York on May 20, 2008, that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The VA Medical Center located in Bronx, New York should be requested to provide a copy of any investigative/incident report prepared following the Veteran's fall on May 20, 2008.  That report, and any associated documents, should be made a part of the Veteran's electronic file.  If such investigative/incident report cannot be located, the Veteran must be informed of the attempts that were made to locate it, and an explanation of why further attempts to locate or obtain it would be futile.  If the report exists but cannot be released, the reasoning for this should be clearly explained.  

3.  Thereafter, access to Virtual VA and VBMS should be provided to a physician who specializes in spinal injuries.  The physician must specify in the report that Virtual VA and VBMS records have been reviewed.  Following such review, the physician should provide an opinion which specifically answers the following questions:

 (1) Is it at least as likely as not that the Veteran incurred chronic additional disability (to include a permanent worsening of a back disability) as the result of his May 20, 2008 fall?  

 (2) If so, is it at least as likely as not that any "additional disability" was the result of carelessness, negligence, lack of proper skill, or similar instances of fault on the part of VA medical personnel?

 (3) If the Veteran suffered "additional disability," as the result of the aforementioned May 20, 2008, fall, but such disability was not the result of carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA medical personnel, was that disability as likely as not the result of a "reasonably foreseeable" event?

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

 5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

